Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 2, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Claim Amendments
           Applicant’s amendment to the claims filed 09/02/2022 is acknowledged.
	Claims 3, 5, 7, 9-10, 12, 16-29, 34, 37, 39-43, 45-50, 52-70 are cancelled.
Claims 1, 30, 35, and 38 are amended.
	Claims 1-2, 4, 6, 8, 11, 13-15, 30-33, 35-36, 38, 44, 51, and 71 are pending.
Claims 6, 15, 33, 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention.
	Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51, and 71 are under examination.


Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect in the instant application:
Per the group restrictions, Applicant has elected without traverse the following:
1. Applicant elected Group I, drawn to a polypeptide comprising a zinc finger peptide, nucleic acids encoding the polypeptide, and adeno-associated viruses comprising the nucleic acids.
2. For the zinc finger peptide sequence, Applicant elected SEQ ID NO: 29.
3. For the zinc finger recognition domain sequence, Applicant elected SEQ ID NO: 4.
4. For the L2 linker domain sequence, Applicant elected SEQ ID NO: 6.
5. For the L3 linker domain sequence, Applicant elected SEQ ID NO: 16.
6. For the XL linker domain sequence, Applicant elected SEQ ID NO: 24.
Per the species elections, Applicant has elected without traverse the following:
a. For the KRAB repressor sequence, Applicant has elected SEQ ID NO: 39.
b. For the nuclear localization signal sequence, Applicant has elected SEQ ID NO: 37.

Restriction Requirement Withdrawn in Part: As previously stated, the Examiner has identified SEQ ID NOs: 50 and 54 to be larger polypeptide sequences comprising Applicant’s elected SEQ ID NO: 29. Thus, SEQ ID NOs: 50 and 54 are drawn to Applicant’s elected zinc finger peptide according to SEQ ID NO: 29, and therefore the restriction requirement has been withdrawn in part. In particular, the restriction requirement between SEQ ID NOs: 29, 50, and 54 has been withdrawn; however, SEQ ID NOs: 50 and 54 are otherwise withdrawn from further consideration as being directed to a nonelected species, as discussed in the following section.

Withdrawn claims: As previously stated, although the polypeptide sequences according to SEQ ID NOs: 50 and 54 comprise Applicant’s elected zinc finger peptide according to SEQ ID NO: 29, as discussed above, the polypeptide sequences according to SEQ ID NOs: 50 and 54 are considered to be drawn to nonelected species. For example, SEQ ID NOs: 50 and 54 comprise the nuclear localization signals according to SEQ ID NOs: 38 and 46, respectively, as opposed to Applicant’s elected nuclear localization signal according to SEQ ID NO: 37.
In addition, with respect to claim 6, claim 6 recites wherein all of the zinc finger domains are defined according to Formula 6. The first zinc finger domain of elected SEQ ID NO: 29 (residues 1-25) is YACPVESCDRRFSQSGDLTRHIRIH, which is embraced by Formula 4 but not Formula 6. Accordingly, claim 6 is considered to be drawn to a nonelected invention.
Accordingly, in view of the preceding discussion and Applicant’s election response, claims 6, 15, 33, 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021.

Extension of search and consideration:
As previously stated, the Examiner’s search and consideration has been extended to one of Applicant’s nonelected inventions, the zinc finger peptide according to SEQ ID NO: 31. Accordingly, consideration has been extended to sub-sequences of SEQ ID NO: 31: namely, SEQ ID NO: 2 as the zinc finger recognition domain sequence, SEQ ID NO: 10 as the L3 linker domain sequence, and SEQ ID NO: 23 as the XL linker domain sequence. 



Interview Summary
	This action includes an attached interview summary. During the interview, an Examiner’s amendment was proposed for allowance, and the amendment was declined by Applicant’s representative. See attached interview summary for further details.
	
Priority
	The instant application 15/773,779 was filed on 05/04/2018. This application is a National Stage of International Application No. PCT/GB2016/053454 filed 11/04/2016, claiming priority based on U.K. Patent Application No. GB1519584.5 filed 11/05/2015.
	Sufficient written support for AAV 2/9 subtype, as recited in claim 71, is not found in Applicant’s foreign priority document GB1519584.5 filed 11/05/2015. Sufficient written support is found in WO 2017/077329 A2, the publication of Applicant’s international application PCT/GB2016/053454 filed 11/04/2016. Accordingly, claim 71 has an effective filing date of 11/04/2016. Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, and 51 have an effective filing date of 11/05/2015 by benefit of Applicant’s foreign priority document GB1519584.5 filed 11/05/2015.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/06/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Improper Markush Grouping
	Claims 14 and 32 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	This rejection is newly applied.
	The Markush grouping of SEQ ID NOs: 29, 31, 33 and 35, directed to alternative zinc finger polypeptides, as recited in claims 14 and 32, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative zinc finger polypeptides, i.e. each member of the Markush grouping of SEQ ID NOs: 29, 31, 33 and 35, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative zinc finger polypeptide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding activities and affinities. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 29, 31, 33 and 35 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 29, 31, 33 and 35 as possessing binding specificity for CAG and/or CTG repeats, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the specification (pages 84-90) discloses that the zinc finger polypeptides according to SEQ ID NOs: 29, 31, 33 and 35 do not share the same zinc finger recognition domains, but rather the alternatives possess different and distinct zinc finger recognition domains and combinations thereof. For these reasons, the Markush grouping of SEQ ID NOs: 29, 31, 33 and 35 is improper.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim 51 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
	This rejection is newly applied.
	The Markush grouping of SEQ ID NOs: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 and 63, directed to alternative zinc finger polypeptides, as recited in claim 51, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
	The chemical compounds represented by the alternative zinc finger polypeptides, i.e. each member of the Markush grouping of SEQ ID NOs: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 and 63, do not share both a substantial structural feature and a common use that flows from the substantial structural feature. In this case, each alternative zinc finger polypeptide is structurally different and distinct, and therefore each alternative possesses functionally distinct binding activities and affinities. There is no evidence of record that the members of the Markush grouping of SEQ ID NOs: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 and 63 share a substantial structural feature. Although the claim functionally describes the Markush grouping of SEQ ID NOs: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 and 63 as possessing binding specificity for CAG and/or CTG repeats, this is not sufficient to establish a shared substantial structural feature and a common use that flows from the substantial structural feature. Indeed, the specification (pages 84-90) discloses that the zinc finger polypeptides according to SEQ ID NOs: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 and 63 do not share the same zinc finger recognition domains, but rather the alternatives possess different and distinct zinc finger recognition domains and combinations thereof. For these reasons, the Markush grouping of SEQ ID NOs: 29, 31, 33, 35, 49, 50, 51, 52, 53, 54, 55, 56, 59, 61 and 63 is improper.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is repeated in part on the same grounds of rejection set forth in the previous Office action. A response to Applicant’s traversal follows this partially repeated rejection. 
The independent claims (claims 1, 30, and 38) are directed to polypeptides comprising a zinc finger peptide having 8 to 32 zinc finger domains. The claims further recite that the zinc finger peptide comprises a sequence that satisfies the following limitations: 

    PNG
    media_image1.png
    695
    969
    media_image1.png
    Greyscale

The recitation is drafted in such a way that the scope of the claimed invention is generally unclear and indefinite.
The first part of claims 1, 30, and 38 recite that the zinc finger peptide has a maximum of 32 zinc finger domains (“a zinc finger peptide having from 8 to 32 zinc finger domains”). However, according to the formulation provided, and assuming the maximum value for each of n0, n1, n2, n3 and n4, the maximum number of zinc finger domains is 24. Accordingly, the claims are inconsistent with respect to the maximum number of zinc finger domains because one part requires a maximum of 32 and another part requires a maximum of 24. 
The claims further define “Formula 4” and “Formula 6” in such a way that is generally unclear and indefinite. Although the claims recite that “X is any amino acid” and “the numbers in subscript indicate the numbers of residues represented by X at that position,” the recitation is still indefinite. For example, it is unclear whether the subscript “2” in the phrase “X2” means (1) that “X2” is equivalent to the sequence X X, wherein X is any amino acid, or (2) that “X2” is any of two amino acids represented by “X2.” In the latter case (2), the claim fails to identify what two amino acids are represented by “X2.” 
Another example, the claim fails to define what multiple subscripts mean as in the phrase “X2,4.” It is unclear if the phrase “X2,4” is equivalent to the phrase “X2 or X3” or to the phrase “X2 and X3.”
The claims further recite that the “X is any amino acid unless otherwise defined” and then later recites that, for at least 8 zinc finger domains, the “recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6” is selected from some combination of SEQ ID NOs: 2, 3, 4 and/or 5. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, a recognition sequence defining “X” according to SEQ ID NO: 2, 3, 4 or 5 is a narrower statement of the broad limitation “wherein X is any amino acid”. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Moreover, the phrase “unless otherwise defined” does not resolve the indefiniteness issue raised. The phrase “unless otherwise defined” does not change the fact that a single claim first broadly recites, or broadly “defines”, X as any amino acid and then later narrowly recites, or narrowly “defines”, X as an amino acid according to one or more of SEQ ID NOs: 2-5. This fact pattern is the same regardless whether or not the phrase “unless otherwise defined” is included in the claim.
The last “wherein” clause of the independent claims (claims 1, 30, and 38) recites that the recognition sequence is “selected from and including all members of a group consisting of (i) SEQ ID NOs: 2 and 5; (ii) SEQ ID NOs: 3 and 4; (iii) SEQ ID NOs: 2, 3 and 4; or (iv) SEQ ID NOs: 3, 4 and 5.” The recitation is generally unclear and indefinite. The recitation appears to be an attempt at employing Markush grouping language; however, the myriad of conjunctions (“and”, “or”) renders generally unclear what alternatively useable members are being claimed. Moreover, the claims recite that a single member is “selected” from the group but also recites that “all members” of the group are included (“selected from and including all members of a group consisting of”). A single member cannot be “selected” when “all members” are included or required. The repetition of the same SEQ ID NOs appears to be redundant.
The limitations “the sequence of SEQ ID NO: 1” and “SEQ ID NO: 1” in dependent claims 2, 8 and 44 lack antecedent basis.
It is not clear if “L3” in dependent claims 4, 8 and 44 is the same as “L3” in the independent claims.
It is not clear if “L2” in dependent claims 4, 8 and 44 is the same as “L2” in the independent claims.
For the reasons outlined above, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
Response to arguments: On pages 8-12 of the reply filed 09/02/2022, Applicant argues that the meaning of the subject matter recited in the independent claims (claims 1, 30, and 38) is clear from the relevant passages provided in the specification as filed. This is not found persuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The descriptions provided in the specification for the formulas and symbolism recited in the claims, which Applicant’s argument relies on, is not provided in the claims themselves. Claim limitations are given their broadest reasonable interpretation and are not necessarily limited by their specific descriptions or preferred embodiments provided in the specification.
Applicant further argues that it is clear that “X2,4” means that there are either “2 or 4” residues. See page 9. Examiner disagrees. To reiterate the grounds of rejection, nowhere in the claims is “2,4” defined as “2 or 4”. It is not clear from the claims that “2,4” means “2 or 4” or “2 and 4”.
Applicant argues that the claims have been amended to recite “wherein X is any amino acid unless otherwise defined” and therefore it is clear that “X” is an amino acid of unspecified sequence unless the claims specific a particular amino acid. See page 11. To reiterate the grounds of rejection, it is well established that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, a recognition sequence according to SEQ ID NO: 2, 3, 4 or 5 is a narrower statement of the broad limitation “wherein X is any amino acid”. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.





The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51, and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a new matter rejection.
The independent claims (claims 1, 30, and 38) broadly recite a zinc finger peptide according to the formulation:

    PNG
    media_image1.png
    695
    969
    media_image1.png
    Greyscale

In particular, the claims recite that the recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6 is “selected from and including all members of a group consisting of (i) SEQ ID NOs: 2 and 5; (ii) SEQ ID NOs: 3 and 4; (iii) SEQ ID NOs: 2, 3 and 4; or (iv) SEQ ID NOs: 3, 4 and 5.” This recitation is directed to new matter. Sufficient written support for the recitation cannot be found in the application as filed. The specification (page 6) discloses (1) that any combination of the recognition sequences of SEQ ID NOs: 2 to 5 may be used, (2) that the recognition sequences are selected only from the group consisting of SEQ ID NOs: 2 and 5, and (3) that the recognition sequences are selected only from the group consisting of SEQ ID NOs: 3 and 4. However, this disclosure is not equivalent to the limitation that the recognition sequence is “selected from and including all members of a group consisting of (i) SEQ ID NOs: 2 and 5; (ii) SEQ ID NOs: 3 and 4; (iii) SEQ ID NOs: 2, 3 and 4; or (iv) SEQ ID NOs: 3, 4 and 5”, as recited by the claims. For these reasons, the claims are directed to new matter. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.




Claims 1-2, 4, 8, 11, 13, 30-31, 38, 44, 51, and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied. A response to Applicant’s traversal is provided below to the extent considered applicable to these new grounds of rejection.
The independent claims (claims 1, 30, and 38) are directed to polypeptides comprising a zinc finger peptide having 8 to 32 zinc finger domains. The zinc finger peptide comprises a sequence that satisfies the following limitations: 

    PNG
    media_image1.png
    695
    969
    media_image1.png
    Greyscale

The recitation is directed to a nearly unlimited number of zinc finger peptides. For example, if each of the eleven X’s in the phrase “X2 C X2,4 C X5 X-1 X+1 X+2 X+3 X+4 X+5 X+6 H X3,4,5 H/C” (Formula 4) can be one of twenty amino acids (see “wherein X is any amino acid”), Formula 4 alone represents over 2011 (over 200 trillion) possible sequences. It is further noted that the claims are not only directed to the genus of zinc finger peptides represented by the recited formulas, but the claims expressly embrace any polypeptide comprising the zinc finger peptides. Because the claims are drawn to zinc finger peptides, the claimed polypeptides must functionally bind to polynucleotides with sequence specificity. Specific, functional polypeptides cannot be determined a prior from the extremely broad genus of claimed polypeptides.
To the extent that one may consider the last “wherein” clause of the independent claims as specifically limiting the recognition sequence of “at least 8 adjacent zinc finger domains” by some combination of SEQ ID NOs: 2-5, it is noted that the claims specifically recite that the zinc finger peptide may comprise 32 zinc finger domains which bind to CAG/CTG repeats. Accordingly, even if the claims limit the sequence of 8 zinc finger domains, the claims specifically embrace ANY sequence for the other 24 zinc finger domains, whereby these structurally undefined other 24 zinc finger domains are required to possess the functional property of specifically binding to CAG/CTG repeats.
Overall, the application is claiming a zinc finger polypeptide is a combinatorial style, and this combinatorial style results in the claims specifically embracing a very large number of structurally distinct zinc finger polypeptides. For example, the claim requires selection of L2 from four sequences (TGEKP, TGERP, TGQKP, TGQKP), and this selection is performed at most elven times, assuming maximum values for n0, n1, n2, n3 and n4. Accordingly, in view of L2 alone, and assuming maximum values for n0, n1, n2, n3 and n4, the claims specifically embrace 4 × 11 = 44 different combinations. Considering further that the claims specifically embrace a multitude of other values for n0, n1, n2, n3 and n4, and similarly broad selections are performed other elements in the claims (L3, Formula 4, Formula 6, XL is any 8-50 amino acids), it is readily apparent that the claims specifically embrace an extremely large number of structurally distinct zinc finger polypeptides. 
The specification discloses four zinc finger polypeptides (SEQ ID NOs: 29, 31, 33, and 35) that were incorporated into seven larger polypeptides (SEQ ID NOs: 49-56). See pages 60, 84-90. It is further noted that the four polypeptides represented by SEQ ID NOs: 29, 31, 33, and 35 comprise different combinations of zinc finger recognition domains represented by SEQ ID NOs: 2, 3, 4, and 5. The specification discloses that “mZF-ZF87” was a functional polypeptide in a working example. See Example 15 starting on page 94, page 96 (“This indicates that mZF-ZF87 target repression is functioning”), and Figure 16C. However, the specification fails to disclose which one of the four larger polypeptides (SEQ ID NOs: 49, 50, 51, and 52) is being referred to as “mZF-ZF87” in the working example. Nonetheless, four polypeptides are not representative of the extremely large number of polypeptides encompassed by the claims, as discussed above.
As discussed above, the instant claims specifically embrace a very large number of structurally distinct zinc finger polypeptides, but the specification only appears to reduce to practice four zinc finger polypeptides (SEQ ID NOs: 29, 31, 33, and 35). Therefore, this limited information requires one of ordinary skill practicing the claimed invention to perform the necessary experimentation and testing required to determine whether a functional zinc finger polypeptide is achieved after selecting for the various elements of the claim in a combinatorial style.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broad genus of polypeptides, as claimed, at the time the application was filed. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. Claims 14 and 32 are not included in the basis of this rejection because they limit the zinc finger peptide to SEQ ID NO: 29, 31, 33 or 35.
Response to arguments: Applicant’s traversal on pages 12-14 of the reply filed 09/02/2022 relies on assumption that the claims have limited the zinc finger recognition domains to SEQ ID NOs: 2, 3, 4 and 5. Examiner disagrees. The claims recite that “X is any amino acid”. Therefore, the recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6 is not limited to any one of SEQ ID NOs: 2-5 when “X is any amino acid”. To elaborate further, although the claims narrowly recite that recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6 is selected from some combination of SEQ ID NOs: 2-5, the claims also broadly recite that “X is any amino acid”. Accordingly, under the broadest reasonable interpretation, the recognition sequence X-1 X+1 X+2 X+3 X+4 X+5 X+6 is not limited to any one of SEQ ID NOs: 2-5.
It is further noted that Applicant’s remarks make broad assertions on what is described in the working examples of the specification without providing a citation. If Applicant is relying on the working examples of the specification, Applicant should cite the relevant passages by paragraph number or page/line number. For example, Applicant remarks generally assert that “the Examples” demonstrate functional peptides "having a range of zinc finger domains including “4, 6, 11, 12 and 18 zinc finger domains” (pages 12-13). Applicant should specifically indicate where in the application as filed that zinc finger peptides having only 4, only 6, only 11, only 12, and only 18 recognition domains are reduced to practice in a working example.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 71 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agustín-Pavón et al. (September 2016) “Deimmunization for gene therapy: host matching of synthetic zinc finger constructs enables long-term mutant Huntingtin repression in mice” Molecular neurodegeneration, 11(1), 1-16, of record in IDS.
This rejection is newly applied.
Effective filing date: Sufficient written support for AAV 2/9 subtype, as recited in claim 71, is not found in Applicant’s foreign priority document GB1519584.5 filed 11/05/2015. Sufficient written support is found in WO 2017/077329 A2, the publication of Applicant’s international application PCT/GB2016/053454 filed 11/04/2016. Accordingly, claim 71 has an effective filing date of 11/04/2016. Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, and 51 are not included in the basis of this rejection for having an effective filing date of 11/05/2015 by benefit of Applicant’s foreign priority document GB1519584.5.
Additional authors: Although the authorship of the Agustín-Pavón publication lists the inventor or a joint inventor of the instant application, the publication is not excepted as prior art because the publication lists additional authors not included in the inventorship of the instant application. See MPEP 2153.01(a).
Prior art: Agustín-Pavón discloses a recombinant AAV2/1 vector comprising a nucleic acid expression construct encoding a polypeptide comprising the zinc finger peptide according to SEQ ID NO: 29 and the zinc finger recognition domain according to SEQ ID NO: 4. See page 6, right column. See Additional file 1 for full annotated sequences:

    PNG
    media_image2.png
    340
    751
    media_image2.png
    Greyscale

Compare to pages 87-88 of the specification:

    PNG
    media_image3.png
    790
    1361
    media_image3.png
    Greyscale

	See also page 58, fourth full paragraph, of the specification.


Claims 1-2, 4, 8, 11, 13-14, 30-32, 38, 44, 51, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/049332 A1 to Isalan et al., of record in IDS. 
This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this repeated rejection.
WO 2012/049332 A1 discloses a zinc finger peptide according to SEQ ID NO: 10. See Table 1 on pages 53-55 of WO 2012/049332 A1. The zinc finger peptide according SEQ ID NO: 10 of WO 2012/049332 A1 has 89.1% identity to the zinc finger peptide according to SEQ ID NO: 31 of the instant application. See alignment between SEQ ID NO: 10 of WO 2012/049332 A1 (Db) and instant SEQ ID NO: 31 (Qy):

    PNG
    media_image4.png
    634
    863
    media_image4.png
    Greyscale

	The difference between the zinc finger peptide according to SEQ ID NO: 10 of WO 2012/049332 A1 and the zinc finger peptide according to SEQ ID NO: 31 of the instant application is that the eleven recognition sequences of instant SEQ ID NO: 31 comprises the amino acid sequence of QSADLTR (instant SEQ ID NO: 2), whereas the eleven recognition sequences of SEQ ID NO: 10 of WO 2012/049332 A1 comprises the amino acid sequence of QRATLQR (SEQ ID NO: 1 of WO 2012/049332 A1). However, WO 2012/049332 A1 discloses the zinc finger recognition sequence of QSADLTR (SEQ ID NO: 106 of WO 2012/049332 A1). See Table 4 on pages 70-71 of WO 2012/049332 A1. SEQ ID NO: 106 of WO 2012/049332 A1 is identical to instant SEQ ID NO: 2. On page 25, lines 5-10, WO 2012/049332 A1 discloses that in any of the embodiments of the disclosed invention, the one or more recognition sequences according to SEQ ID NO: 1 (i.e. QRATLQR) may be replaced with the recognition sequence of SEQ ID NO: 106 (i.e. QSADLTR) without substantially changing the nucleic acid recognition and binding characteristics of the zinc finger peptide (ZFP), and such alternative ZFPs are encompassed within the scope of the invention disclosed in WO 2012/049332 A1. Replacing the eleven recognition sequences according to SEQ ID NO: 1 (QRATLQR) with the recognition sequence of SEQ ID NO: 106 (QSADLTR) in the zinc finger peptide according to SEQ ID NO: 10 of WO 2012/049332 A1 results in a zinc finger peptide identical to the instantly claimed zinc finger peptide according to instant SEQ ID NO: 31. 
	WO 2012/049332 A1 discloses wherein the zinc finger peptide comprises the nuclear localization signal sequence of PKKKRKV (SEQ ID NO: 40 of WO 2012/049332 A1), which is identical to SEQ ID NO: 37 of the instant application. See pages 28-29, joining paragraph.
	WO 2012/049332 A1 discloses wherein the zinc finger peptide comprises a KRAB repressor domain according to SEQ ID N O: 16 of WO 2012/049332 A1 arrange C-terminal to the zinc finger peptide. See page 33, lines 18-28; Table 2 on page 59; and page 49, lines 5-10. SEQ ID NO: 39 of the instant application has 100.0% identity to SEQ ID NO: 16 of WO 2012/049332 A1. See alignment between SEQ ID NO: 16 of WO 2012/049332 A1 and instant SEQ ID NO: 39:

    PNG
    media_image5.png
    280
    870
    media_image5.png
    Greyscale

WO 2012/049332 A1 discloses nucleic acid molecules encoding the zinc finger peptide. See pages 7-8, joining paragraph.
	WO 2012/049332 A1 discloses an AAV vector comprising a nucleic acid expression construct capable of expressing the zinc finger peptide, and wherein the AAV vector is AAV2/1 subtype vector. See page 7, lines 32-25; page 36, lines 5-19.
	WO 2012/049332 A1 discloses wherein the zinc finger peptide binds to double-stranded trinucleotide repeat nucleic acid sequences comprising CAG-repeat, CTG-repeat, and/or CAGCTG-repeat sequences (page 78, lines 11-13).
	Response to Arguments: Applicant’s remarks filed 09/02/2022 have been carefully considered, but are not found persuasive. See pages 15-16 of Applicant’s reply. To summarize, Applicant provides a discussion on the background of the invention, design choices made by the inventors, and specific embodiments found in the working examples to argue that the zinc finger polypeptides of the instant application are an improvement over the zinc finger polypeptides disclosed in WO 2012/049332 A1. However, secondary considerations and allegations of unexpected results are not relevant under 35 U.S.C. 102 and cannot overcome a rejection so based. See MPEP 2131.04. Overall, Applicant’s remarks are unpersuasive in showing a clear material difference between the invention as claimed and that described in WO 2012/049332 A1 as set forth in the rejection above. To elaborate further, claims specifically recite that the zinc finger peptide has a sequence according to SEQ ID NO: 31, which is anticipated by WO 2012/049332 A1 for the reasons set forth in the rejection. Applicant’s argument fails to specifically challenge this basis of the rejection. Rather, Applicant merely asserts that the claimed zinc finger peptide is an “improved” zinc finger peptide over the cited prior art while, in fact, failing to clearly identify any structural difference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633